Case 1:19-cv-24190-UU Document 14 Entered on FLSD Docket 12/04/2019 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 19-24190-CIV-UNGARO

JUAN FLORES,
Plaintiff(s),

Vv.

PORTFOLIO RECOVERY ASSOCIATES, LLC.
Defendant(s).
/

 

SCHEDULING ORDER FOR PRETRIAL
CONFERENCE AND TRIAL

THIS CAUSE is set for Pretrial Conference at 9:30 A.M. on JUNE 19, 2020 in the
Courthouse Building, 400 North Miami Avenue, Courtroom 12-4, Miami, Florida 33128. The
parties shall be prepared to argue the merits of any pending motion(s) at the Pretrial Conference.

Settlement negotiations shall not justify any failure by the parties to conduct discovery. The

parties shall adhere to the following time schedule:

TIME SCHEDULE

Cut-off date for adding parties or amending pleadings JANUARY 3, 2020
All discovery must be completed by APRIL 3, 2020

All motions including summary judgment motions, motions
related to summary judgment motions, Daubert motions and
motions related to trial evidence must be filed by APRIL 24, 2020

Joint Pretrial Stipulation, Jury Instructions or Proposed
Findings of Fact and Conclusion of Law must be filed by MAY 8, 2020

ALL EXPERT DISCOVERY MUST BE COMPLETED BY THE DISCOVERY CUT-OFF.
THEREFORE, THE PARTIES MUST AGREE UPON A SCHEDULE FOR EXPERT
DISCLOSURES AND DEPOSITIONS WHICH WILL FACILITATE THEIR
COMPLETION BY THAT DATE. THE PLAINTIFF SHALL FILE THE SCHEDULE WITH
THE COURT WITHIN 30 DAYS OF THE ISSUANCE OF THIS ORDER. THE CONTENT
OF THE EXPERT DISCLOSURES MUST CONFORM TO THE REQUIREMENTS OF
Case 1:19-cv-24190-UU Document14 Entered on FLSD Docket 12/04/2019 Page 2 of 5

FEDERAL RULE OF CIVIL PROCEDURE 26.

THE TIME SCHEDULE CONTAINED IN THIS ORDER MAY NOT BE MODIFIED
ABSENT PRIOR ORDER OF THE COURT. IN THE EVENT THE COURT GRANTS A
CONTINUANCE OF THE ORIGINALLY SCHEDULED TRIAL DATE, ALL OTHER
DATES, INCLUDING THE PRETRIAL CONFERENCE DATE, SHALL REMAIN IN FULL
FORCE AND EFFECT UNLESS THE COURT STATES OTHERWISE IN WRITING.

To the extent this Order conflicts with the Local Rules, this order supersedes them. Each
attorney and each self-represented party is charged with the duty of complying with this Order.
Failure to comply with the time schedule may result in dismissal or other sanctions. The parties are
precluded from filing unilateral pretrial stipulations; any party causing unilateral pre-trial stipulations
to be filed will be required to show cause why sanctions should not be imposed.

Exhibits must be pre-marked and exchanged prior to execution of the Joint Pretrial
Stipulation. Each exhibit should be marked with a sticker identifying the case number, exhibit
number, and party offering the exhibit.

The Joint Pretrial Stipulation shall include a numbered list of trial exhibits, other than
impeachment exhibits, with objections, if any, to each exhibit, including the basis for objections as
provided in Local Rule 16.1(E)(9). The list of exhibits must list individual exhibits or individual
composite exhibits and must include a column reflecting the opposing party’s objections. The
Court requires use of the form attached hereto as exhibit “A.” The list of exhibits also shall
identify those which the party expects to offer and those which the party may offer if the need
arises. The failure of a party to object to the exhibits listed in the Pretrial Stipulation shall constitute
a waiver of any objections, including objections under Rules 402 and 403 of the Federal Rules of

Evidence.

The Joint Pretrial Stipulation also shall include a numbered list of trial witnesses, with their
Case 1:19-cv-24190-UU Document 14 Entered on FLSD Docket 12/04/2019 Page 3 of 5

addresses, separately identifying those whom the party expects to present, those whom the party may
call if the need arises, and those who will testify as experts. Impeachment witnesses need not be
listed. Witnesses whose testimony is expected to be presented by deposition shall be so designated
on the witness lists. No later than the date of the Pretrial Stipulation, the party offering a deposition
shall file with the Court designations of the pages and lines of deposition testimony to be offered at
trial, together with the opposing party’s cross-designations and objections to the offering party’s
designations, and the offering party’s objections to cross-designations. Any party that intends to
present testimony by deposition shall contact the Courtroom Deputy at (305) 523-5555 to obtain the
form that the attorneys must use for deposition designations, cross-designations and objections.

The parties also must submit Joint Stipulated Proposed Jury Instructions and a Joint Proposed
Verdict Form or Proposed Findings of Fact and Conclusions of Law concurrently with submission
of the Pretrial Stipulation.

YOU ARE HEREBY NOTIFIED that the above-styled cause is set for TRIAL during the
two-week period commencing JULY 6, 2020, at 9:00 a.m., before the Honorable Ursula Ungaro.
Counsel shall report to a Call of the trial calendar at 1:00 p.m. on JULY 1, 2020, for a two-week
trial calendar. At this time, each case will be assigned a number for trial. All cases will remain on
the calendar until tried or until further notice is received by counsel from the Court.

If this case is to be tried by jury, the parties must submit proposed voir dire questions
necessary to bring out information other than the identity or experience of prospective jurors no later
than the Calendar Call.

WITH REGARD TO SETTLEMENT, if a case is settled, counsel are directed to inform the

Court promptly at (305) 523-5555 and to submit an appropriate Order for Dismissal, pursuant to
Case 1:19-cv-24190-UU Document 14 Entered on FLSD Docket 12/04/2019 Page 4 of 5

Fed.R.Civ. P. 41(a)(1). Such an Order must be filed within five (5) days of notification to the Court.
you ARE HEREBY REQUIRED TO FILE, within ninety (90) days this Order, an

Interim Joint Status Report answering the following questions:

L. Have all the defendants been served and answered the complaint? If not, state the reason(s)

for the failure to do so.

2. If this is a class action, has a motion for class certification been filed? If so, what is its
status?
3. If discovery is not closed, what is the parties’ agreed upon plan for the completion of

discovery by the deadline, including but not limited to the exchange of all relevant electronically

stored information?

4, Are there any motions or discovery disputes pending? If so, indicate the status of each
separately.
5. Have the parties filed their Notice of Selection of Mediator as required by the Court’s Order

of Referral to Mediator?

6. Have the parties agreed to a place, date and time for mediation and has the lead attorney for
the plaintiff(s) completed the form Order Scheduling Mediation and submitted it to the Court? If
not, state the reason(s) for the failure to do so.

7. Have the parties engaged in informal settlement negotiations? Ifso, explain the extent of the
negotiations. If not, explain the reason(s) for the failure to do so.

8. If the case is less than five days to try, have the parties conferred and have they agreed to
trial before a U.S. Magistrate Judge, wherein a date certain for trial may be given?

Absent leave of Court, the parties shall communicate with the Court solely by motion or
Case 1:19-cv-24190-UU Document 14 Entered on FLSD Docket 12/04/2019 Page 5of5

notice filed with the Clerk of Court and appropriately served on the other parties. Any party who,
without receiving leave of Court, mails correspondence directly to the Court will be considered in
contempt of this order.

DISCOVERY DISPUTES: In cases assigned to Magistrate Judge O’Sullivan, Magistrate
Judge O’Sullivan holds a regular discovery calendar. In the event the case is assigned to Judge
O’Sullivan, no written discovery motions, including motions to compel, for protective order,
or related motions for sanctions shall be filed unless Magistrate Judge O’Sullivan so directs
at his discovery calendar. Counsel must actually confer in a genuine effort to resolve their
discovery disputes before noticing the dispute for Judge O’Sullivan’s discovery calendar. The Court
may impose sanctions, monetary or otherwise, if it determines discovery is being improperly sought
or is being withheld in bad faith. If, after conferring, the parties are unable to resolve their discovery
dispute without Court intervention, they shall not file written motions. Rather, the “moving party”
shall contact the chambers of Magistrate Judge O’Sullivan at (305) 523-5920 and place the matter
on the next available discovery calendar.

DISCOVERY DISPUTES IN ALL OTHER CASES: The parties shall comply with the
Federal Rules of Civil Procedure and the Local Rules for the Southern District of Florida,
particularly Rules 7.1(a)(3) and 26.1.

DONE and ORDERED at Miami, Florida, this 3H day of December, 2019.

 

URSULA UNGARO YY
UNITED STATES DISTRICT JUDGE
cc: All Counsel of Record
